Citation Nr: 0733560	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  06-03 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the decision issued in October 1996 to deny service 
connection for post-traumatic stress disorder (PTSD) was a 
product of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.F.K.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from August 1967 to June 1972.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the veteran's CUE claim.  In 
September 2007, the veteran testified before the undersigned 
at a videoconference hearing.  A transcript has been included 
in the claims file.  


FINDINGS OF FACT

1.  The RO's October 1996 rating decision was not appealed by 
the veteran, and is therefore final.

2.  The October 1996 rating decision was reasonably supported 
by the evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied in not granting 
service connection for PTSD.

3.  The appellant has failed to allege any kind of error of 
fact or law in the October 1996 rating decision which, when 
called to the attention of later reviewers, compels the 
conclusion, as to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.


CONCLUSION OF LAW

Clear and unmistakable error in the October 1996 rating 
decision has not been demonstrated.  38 U.S.C.A. §§ 5109A, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.105(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

As an initial matter, the Board observes that the VCAA is not 
applicable to the appellant's allegation of CUE.  The U.S. 
Court of Appeals for Veterans Claims has determined that an 
assertion of CUE is not a conventional claim.  Instead, a CUE 
claimant is collaterally attacking a previous, final 
decision.  Given the nature of a claim to revise an earlier 
final RO decision based upon CUE, no notification as to 
additional evidentiary development of the record is at issue, 
since, as discussed below, the evaluation of such a claim is 
based upon the record as it was constituted at the time of 
the decision as to which revision is sought.  Moreover, the 
Court has held that "as a matter of law, the VCAA is 
inapplicable to CUE claims."  Sorakubo v. Principi, 16 Vet. 
App. 120, 122 (2002), citing Livesay v. Principi, 15 Vet. 
App. 165, 178-79 (2001) (en banc).

II.  Applicable Law, Facts, and Analysis

An individual whose VA claim is denied by an RO has one year 
in which to initiate an appeal to the Board by filing a 
notice of disagreement.  If no appeal is filed, the decision 
is final, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007); see 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2007).  This rule was 
equally applicable in 1996 as it is today.  See 38 U.S.C.A. § 
5108 (1996); 38 C.F.R. § 3.104 (1996).  Such a final decision 
may, however, be reversed or amended where evidence 
establishes that it was a product of clear and unmistakable 
error.  38 C.F.R. § 3.105(a) (2007).  That regulation is of 
long standing, and has been codified in statute, at 38 
U.S.C.A. § 5109A (West 2002 & Supp. 2007).

Judicial precedent has consistently stressed the rigorous 
nature of the concept of CUE.  "Clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts.  
It is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  In addition, 
"[c]lear and unmistakable error requires that error, 
otherwise prejudicial . . . must appear undebatably."  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell v. Principi, 3 Vet. App. 310, 313-4 
(1992).  "It must always be remembered that CUE is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made;" and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).  See also Bustos v. West, 179 
F.3d 1378 (Fed. Cir.) (expressly adopting the "manifestly 
changed the outcome" language in Russell, supra), cert. 
denied, 120 S. Ct. 405 (1999).

In order to determine whether a previous final VA rating 
decision contained CUE, a review of the law and evidence, 
which were before the rating, board "at that time" must be 
undertaken.  See 38 C.F.R. § 3.104(a).  "A determination 
that there was 'clear and unmistakable error' must be based 
on the record that existed at the time of the prior . . . 
decision."  Russell, supra at 314.  In other words, the 
Board cannot apply the benefit of hindsight to its evaluation 
of the VARO's actions in 1996 in determining whether CUE 
existed at that time.

In this case, it is undisputed that the veteran failed to 
initiate or perfect an appeal of the October 1996 rating 
decision which he is now challenging.  Therefore, the 
decision became final.  The veteran's CUE argument 
essentially amounts to an assertion that the RO improperly 
weighed the available medical evidence in 1996 and had failed 
to assist him in developing his claim.

The veteran has alleged that the RO committed clear and 
unmistakable error in the October 1996 rating decision 
because the adjudicators did not give sufficient weight or 
consideration to the opinion of the private psychologist that 
the psychological testing performed had shown PTSD.  He also 
alleged that they had failed to properly develop the evidence 
concerning his awards and decorations and thus did not have 
the information that he had a medal with a "V" device for 
valor, thus demonstrating his exposure to combat.

The veteran filed his claim for service connection for PTSD 
in February 1996.  On February 14, 1996, the RO sent him a 
detailed PTSD questionnaire.  In response, the veteran 
submitted a VA Form 21-4138, responding to this 
questionnaire; he provided very vague and general responses 
("yes" and "no" responses), indicating that he would 
provide additional information at a later date.  He did not 
provide detailed information concerning his stressors, 
although he indicated that he had received a "V" device, 
and had been involved in graves registration. 

The veteran's DD Form 214 showed that he had received the 
National Defense Service Medal, the Vietnam Service Medal, 
and the Vietnam Campaign Medal.  His military occupational 
specialty was listed as dental technician.  His service 
medical records did not show any treatment for psychiatric 
complaints, and he was noted to be psychiatrically normal at 
the time of the August 1967 pre-induction examination, 
examinations performed in June 1970 and August 1971, and at 
the June 1972 separation examination.

In February 1996, the veteran submitted a report from a 
private psychologist.  The veteran recounted several 
stressful events, including being subjected to rocket and 
mortar attacks while at the An Hoa and DaNang bases; having 
bases overrun by the enemy; and hearing explosions along the 
Demilitarized Zone (DMZ).  He referred to a commander who was 
transferred, and losing a friendship because of the other's 
use of drugs; he said that these losses made him feel 
isolated and detached from the other soldiers.  He commented 
that he would focus on his work as a dental technician and 
tried to ignore the war.  He also referred to an incident 
when he had gone into a "hooch" and, shortly after he drove 
away, it exploded.  He said that he later had to identify the 
bodies.  He also said that he had engaged in graves 
registration and had volunteered for convoy duty.  The 
psychologist stated that the veteran was in denial about his 
feelings, and used intellectualization as a defense.  When he 
was asked if he had been afraid while running from attacks, 
he would not talk about it; he also would not talk about his 
feelings when bullets traced past him.  The only fear to 
which he admitted was a fear of seeing someone he knew when 
doing graves registration.  He said that he had drunk heavily 
and had used marijuana in Vietnam, but he denied abusing 
alcohol currently, and said he had last used marijuana in 
1974.  The psychologist stated that his MMPI-2 results 
identified him as someone with PTSD.  He was noted to have 
displayed PTSD symptoms during the interview, although he 
denied having the disorder.  He was depressed, isolative, 
angry, and avoided reminders of the war.  He was unwilling to 
discuss his feelings, had survivor guilt, and minimized that 
he had been exposed to some 138 rocket attacks.  He was also 
anxious, rigid, and very controlled.  He referred to a sleep 
disturbance, occasional nightmares, and intrusive thoughts.  
It was recommended that he attend a PTSD program at VA.

VA outpatient treatment records showed diagnoses of "rule 
out" PTSD and "rule out" depression on August 16, 1995.  
An MMPI-2 conducted in March 1996 showed endorsement of the 
following: depression; suicidal thoughts; anxiety; 
persecutory ideas; mental confusion; somatic symptoms; 
antisocial tendencies; sleep disturbance; and anger.  The 
diagnosis was that the profile was consistent with depression 
and a personality disorder.  PTSD could not be ruled out on 
the basis of that profile.

On March 7, 1996, the veteran was afforded an examination by 
a therapist.  It was noted that he had come from a strict 
family, with a father who was a disciplinarian who was also 
physically, verbally, and emotionally abusive.  The veteran 
referred to multiple rocket attacks and involvement in graves 
registration during service.  After service, he stated that 
he had held over 20 jobs, and that he had quit all of them 
due to conflicts with supervisors (he believed that he could 
run things better).  He said that he had not been a drinker 
until his tour of duty in Vietnam; he then drank beer heavily 
and had used marijuana.  However, he said that he only been 
drunk twice in service and had stopped using marijuana in 
1974.  He reported only social drinking now.  He said he had 
been a dental technician in service, but near the end of his 
tour had volunteered for graves registration.  He said that 
his memories of the graves registration duty had bothered him 
for 5 to 6 years after service, but did not currently bother 
him.  He admitted to one suicide attempt in 1990, due to his 
father writing him out of his will.  The examiner found that 
the veteran did not have a current alcohol problem; 
therefore, he did not fit the criteria for alcohol 
dependency.  He also did not seem to fit the criteria for 
PTSD, although he did exhibit some personality disorder 
traits and might have some symptoms of depression.  However, 
the Axis I diagnosis was deferred to the psychiatrist.

On March 8, 1996, the veteran was examined by a VA 
psychiatrist.  He again referred to his reported stressors: 
he said that he had picked up mail right before the building 
was destroyed, after which he had to help identify the bodies 
of those he had just been visiting with; he also mentioned 
his involvement with graves registration, during which he 
reported one dissociative episode.  His chief complaints were 
of lack of energy; poor concentration; trouble falling and 
staying asleep; an unhappy mood; a feeling since Vietnam that 
bad things would happen; isolation; anger; intolerance of 
others; feelings of betrayal; and a lack of trust.  For the 
first six years following his discharge from service, he had 
had vivid dreams and nightmares about traumatic events.  He 
said that he was methodical and lived his life by lists and 
rules.  He said that he wanted to be perfect on the job, but 
said that this was not appreciated.  He admitted that he 
could not meet deadlines due to his involvement in the 
details of the job.  He reported difficulties with keeping 
jobs due to conflicts with bosses.  The mental status 
examination found that he was dressed appropriately and was 
neatly groomed.  He was over-involved in details and was 
psychomotorly slowed.  He had a blunted affect, a dysphoric 
mood, was coherent, displayed no psychotic symptoms, and had 
grossly intact cognition.  The Axis I diagnoses were 
recurrent major depression; dysthymia; and PTSD by history; 
the Axis II diagnosis was obsessive-compulsive personality 
disorder.  

In October 1996, the RO issued a decision which denied 
entitlement to service connection for PTSD.  It was found 
that there was no confirmed diagnosis of PTSD of record.  It 
was also determined that the evidence was inadequate to 
establish the occurrence of a stressful experience.

In October 2001, the veteran submitted a claim to reopen the 
request for service connection for PTSD.  In August 2002, the 
veteran submitted copies of awards, which showed that he had 
received the Navy Achievement Medal with "V" device.  An 
August 2002 VA examination provided a confirmed diagnosis of 
PTSD.  Based upon this evidence, the RO issued a rating 
action in August 2002, which awarded service connection for 
PTSD, which was assigned a 70 percent disability evaluation, 
effective October 31, 2001.

In the instant case, the RO, based upon evidence available at 
the time of the October 1996 rating decision, found that 
there was no confirmed diagnosis of PTSD and no evidence of a 
verified stressor.  The veteran has offered no evidence to 
suggest that reasonable minds could conclude that the October 
1996 rating decision was fatally flawed at the time that it 
was made.  He has presented no evidence that there was an 
administrative failure to apply the correct statutory and 
regularity provisions to the correct and relevant facts.  In 
effect, he has presented arguments that amount to a 
disagreement with how the RO weighed the facts in October 
1996.

Mere disagreement or argument with the RO's weighing of the 
medical evidence extant in October 1996 does not support a 
finding of CUE.  Russell v. Principi, 3 Vet. App. at 313-14.  
There is no indication that an error was committed which is 
undebatable, or as to which reasonable minds could not 
differ, and no indication that the RO wrongly applied 
governing law or considered the wrong facts in arriving at 
its determination that service connection was not warranted 
for PTSD.  The Board concludes that, in that respect, the 
October 1996 rating decision was in accordance both with the 
evidence of record at that time, and with controlling legal 
criteria.  

The veteran has also alleged that the RO committed CUE in 
1996 because they failed to assist in the development of his 
stressors by not obtaining further information about his 
service medals and awards.  However, an assertion that the RO 
failed in its duty to assist in the complete development of 
the record cannot form the basis of a claim of CUE, since 
such a breach creates only an incomplete record, not an 
incorrect record.  Caffrey v. Brown, 6 Vet. App. 377 (1994).

In summary, therefore, and with all due respect for the 
veteran's sincere arguments in this appeal, the Board 
concludes that review of the RO's October 1996 rating 
decision, with consideration of the evidence available and 
the law in effect at that time, fails to establish that the 
decision was a product of clear and unmistakable error.


ORDER

The claim of clear and unmistakable error in the October 1996 
rating action is denied.



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  




Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


